DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. US 2015/0009310 further in view of Yu US 2016/026202.

In regarding to claim 1 Morimoto teaches:
1. An endoscope system comprising: a light source unit that emits first illumination light having a first peak wavelength range and second illumination light having a second peak wavelength range different from the first peak wavelength range; 
In order to achieve the above and other objects, an endoscope system according to the present invention comprises an emission section, a complementary color image sensor, an image processing section, and a display section. The emission section has a first semiconductor light source for emitting first illumination light, a second semiconductor light source for emitting light of a specific wavelength range, and a narrowband filter for passing second illumination light of the light of the specific wavelength range. The first illumination light is narrowband light passing through a first transmission distance in a depth direction from a surface of an observation object. The second illumination light passes through a second transmission distance longer than the first transmission distance. The emission section applies the first illumination light and the second illumination light sequentially to the observation object. The complementary color image sensor has a specific pixel sensitive to the first and second illumination light. The complementary color image sensor images the observation object under the first illumination light and the observation object under the second illumination light, and outputs an image signal. The image processing section produces a special image based on the image signal. The display section displays the special image.
Morimoto, 0011, emphasis added

a light source control unit that automatically switches and emits the first illumination light and the second illumination light for a light emission period of at least one or more frames; 
The endoscope system 1 has the following observation modes: a normal mode and a special mode. In the normal mode, normal light with wavelengths ranging from a blue region to a red region is used to display a normal light image on the monitor 5. In the special mode, violet narrowband light Vn and green narrowband light Gn is used to display a special image on the monitor 5. Switching from the normal mode to the special mode and vice versa is commanded by the use of a mode changeover switch 14 or the like. The mode changeover switch 14 is, for example, a scope switch or the like provided on the control handle 8 of the endoscope 2. Note that the mode changeover switch 14 may be a foot switch or provided on a front panel of the processor device 
Morimoto, 0032, emphasis added

a color image pickup sensor that includes specific pixels provided with specific color filters transmitting light having a wavelength range corresponding to the first peak wavelength range and light having a wavelength range corresponding to the second peak wavelength range;
In order to achieve the above and other objects, an endoscope system according to the present invention comprises an emission section, a complementary color image sensor, an image processing section, and a display section. The emission section has a first semiconductor light source for emitting first illumination light, a second semiconductor light source for emitting light of a specific wavelength range, and a narrowband filter for passing second illumination light of the light of the specific wavelength range. The first illumination light is narrowband light passing through a first transmission distance in a depth direction from a surface of an observation object. The second illumination light passes through a second transmission distance longer than the first transmission distance. The emission section applies the first illumination light and the second illumination light sequentially to the observation object. The complementary color image sensor has a specific pixel sensitive to the first and second illumination light. The complementary color image sensor images the observation object under the first illumination light and the observation object under the second illumination light, and outputs an image signal. The image processing section produces a special image based on the image signal. The display section displays the special image.
Morimoto, 0011, emphasis added

an image acquisition unit that acquires first image signals obtained in a case where an image of an object to be observed illuminated with the first illumination light is picked up by the image pickup sensor and second image signals obtained in a case where an image of an object to be observed illuminated with the second illumination light is picked up by the image pickup sensor;
In order to achieve the above and other objects, an endoscope system according to the present invention comprises an emission section, a complementary color image sensor, an image processing section, and a display section. The emission section has a first semiconductor light source for emitting first illumination light, a second semiconductor light source for emitting light of a specific wavelength range, and a narrowband filter for passing second illumination light of the light of the specific wavelength range. The first illumination light is narrowband light passing through a first transmission distance in a depth direction from a surface of an observation object. The second illumination light passes through a second transmission distance longer than the first transmission distance. The emission section applies the first illumination light and the second illumination light sequentially to the observation object. The complementary color image sensor has a specific pixel sensitive to the first and second illumination light. The complementary color image sensor images the observation object under the first illumination light and the observation object under the second illumination light, and outputs an image signal. The image processing section produces a special image based on the image signal. The display section displays the special image.
Morimoto, 0011, emphasis added
 
However, Morimoto fails to expliclty teach, but Yu teaches:
and a composite display image-processing unit that performs identification processing for allowing a first object to be observed and a second object to be observed to be identified in a composite display image in a case where the composite display image-processing unit synthesizes the first image signals and the second image signals to generate the composite display image, 
In another aspect, my invention is a method of providing a video image of an endoscopic surgery on a patient. In certain embodiments, the method comprises, via an endoscope that is inserted into the patient's body, receiving a color image of a surgical field; and also via the endoscope, simultaneously receiving a fluorescence image of the surgical field as viewed through the endoscope. The method further comprises combining the color image and the fluorescence image into a composite video image in which (a) the fluorescence image is limited to only a window portion of the composite video image that is less than the full size of the composite video image; or (b) the fluorescence image is attenuated over a portion of the color image on the basis of the color of that portion of the color The method further comprises displaying the composite video image on a display screen.
Yu, 0011, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into a system of Morimoto in order to generate the composite display image, as such, imaging of this NIR light gives a visual outline of the bile ducts to assist the surgeon in proper anatomic identification..—0002.

Further, Morimoto teaches: 
the first object to be observed having a first absorption peak in the first peak wavelength range of the first illumination light and the second object to be observed having a second absorption peak in the second peak wavelength range of the second illumination light. 
Here, the Mg pixel, the G pixel, the Cy pixel, and the Ye pixel have their respective spectral sensitivities as shown in FIG. 7. As shown in FIG. 8, in view of the spectral characteristics, each of the Cy pixel and the Mg pixel of the complementary color image sensor 29 senses both the blue narrowband light and the green narrowband light when the blue narrowband light for enhancing blood vessels and the green narrowband light is emitted simultaneously in the conventional art disclosed in Japanese Pat. No. 4009626, for example. Hence, the narrowband light of these two colors is combined with each other and cannot be separated in each of the Cy pixel and the Mg pixel. Namely, the blue narrowband light, which contributes significantly to the improvement of the contrast of the surface blood vessels, is mixed with the green narrowband light, which contributes little to the contrast of the surface blood vessels. Hence, the contrast of the surface blood vessels, which is important for diagnosing a lesion, is reduced.
Morimoto, 0044, 0046, fig.12 emphasis added

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-12 as presented blow. 


In regarding to claim 2 Morimoto and Yu teaches:
2. The endoscope system according to claim 1, further Morimoto teaches wherein a component related to the first absorption peak of the first object to be observed is included in a specific color signal of the first image signal output from the specific pixel among the first image signals, 
In order to achieve the above and other objects, an endoscope system according to the present invention comprises an emission section, a complementary color image sensor, an image processing section, and a display section. The emission section has a first semiconductor light source for emitting first illumination light, a second semiconductor light source for emitting light of a specific wavelength range, and a narrowband filter for passing second illumination light of the light of the specific wavelength range. The first illumination light is narrowband light passing through a first transmission distance in a depth direction from a surface of an observation object. The second illumination light passes through a second transmission distance longer than the first transmission distance. The emission section applies the first illumination light and the second illumination light sequentially to the observation object. The complementary color image sensor has a specific pixel sensitive to the first and second illumination light. The complementary color image sensor images the observation object under the first illumination light and the observation object under the second illumination light, and outputs an image signal. The image processing section produces a special image based on the image signal. The display section displays the special image.
Morimoto, 0011, emphasis added

and a component related to the second absorption peak of the second object to be observed is included in a specific color signal of the second image signal output from the specific pixel among the second image signals, 
In order to achieve the above and other objects, an endoscope system according to the present invention comprises an emission section, a complementary color image sensor, an image processing section, and a display section. The emission section has a first semiconductor light source for emitting first illumination light, a second semiconductor light source for emitting light of a specific wavelength range, and a narrowband filter for passing second illumination light of the light of the specific wavelength range. The first illumination light is narrowband light passing through a first transmission distance in a depth direction from a surface of an observation object. The second illumination light passes through a second transmission distance longer than the first transmission distance. The emission section applies the first illumination light and the second illumination light sequentially to the observation object. The complementary color image sensor has a specific pixel sensitive to the first and second illumination light. The complementary color image sensor images the observation object under the first illumination light and the observation object under the second illumination light, and outputs an image signal. The image processing section produces a special image based on the image signal. The display section displays the special image.
Morimoto, 0011, emphasis added

and the identification processing includes first identification processing for comparing a signal value of the specific color signal of the first image signal with a signal value of the specific color signal of the second image signal by comparison processing and displaying the first object to be observed and the second object to be observed to allow the first object to be observed and the second object to be observed to be identified in the composite display image [see composite display under Yu as outlined above] by using a result of the comparison processing. 
In order to achieve the above and other objects, an endoscope system according to the present invention comprises an emission section, a complementary color image sensor, an image processing section, and a display section. The emission section has a first semiconductor light source for emitting first illumination light, a second semiconductor light source for emitting light of a specific wavelength range, and a narrowband filter for passing second illumination light of the light of the specific wavelength range. The first illumination light is narrowband light passing through a first transmission distance in a depth direction from a surface of an observation object. The second illumination light passes through a second transmission distance longer than the first transmission distance. The emission section applies the first illumination light and the second illumination light sequentially to the observation object. The complementary color image sensor has a specific pixel sensitive to the first and second illumination light. The complementary color image sensor images the observation object under the first illumination light and the observation object under the second illumination light, and outputs an image signal. The image processing section produces a special image based on the image signal. The display section displays the special image.
Morimoto, 0011, emphasis added

In regarding to claim 3 Morimoto and Yu teaches:
3. The endoscope system according to claim 2, further Yu teaches wherein the specific color signal of the first image signal is displayed in the composite display image in the first identification processing. 
In another aspect, my invention is a method of providing a video image of an endoscopic surgery on a patient. In certain embodiments, the method comprises, via an endoscope that is inserted into the patient's body, receiving a color image of a surgical field; and also via the endoscope, simultaneously receiving a fluorescence image of the surgical field as viewed through the endoscope. The method further comprises combining the color image and the fluorescence image into a composite video image in which (a) the fluorescence image is limited to only a window portion of the composite video image that is less than the full size of the composite video image; or (b) the fluorescence image is attenuated over a portion of the color image on the basis of the color of that portion of the color image; (or a combination thereof). The method further comprises displaying the composite video image on a display screen.
Yu, 0011, emphasis added

In regarding to claim 4 Morimoto and Yu teaches:
4. The endoscope system according to claim 2, further Yu teaches wherein the specific color signal of the second image signal is displayed in the composite display image in the first identification processing.
In another aspect, my invention is a method of providing a video image of an endoscopic surgery on a patient. In certain embodiments, the method comprises, via an endoscope that is inserted into the patient's body, receiving a color image of a surgical field; and also via the endoscope, simultaneously The method further comprises combining the color image and the fluorescence image into a composite video image in which (a) the fluorescence image is limited to only a window portion of the composite video image that is less than the full size of the composite video image; or (b) the fluorescence image is attenuated over a portion of the color image on the basis of the color of that portion of the color image; (or a combination thereof). The method further comprises displaying the composite video image on a display screen.
Yu, 0011, emphasis added
 
In regarding to claim 5 Morimoto and Yu teaches:
5. The endoscope system according to claim 2, further Yu teaches wherein a signal having a smaller signal value between the specific color signal of the first image signal and the specific color signal of the second image signal is displayed in the composite display image and a signal having a larger signal value therebetween is not displayed in the composite display image in the first identification processing. 
In another aspect, my invention is a method of providing a video image of an endoscopic surgery on a patient. In certain embodiments, the method comprises, via an endoscope that is inserted into the patient's body, receiving a color image of a surgical field; and also via the endoscope, simultaneously receiving a fluorescence image of the surgical field as viewed through the endoscope. The method further comprises combining the color image and the fluorescence image into a composite video image in which (a) the fluorescence image is limited to only a window portion of the composite video image that is less than the full size of the composite video image; or (b) the fluorescence image is attenuated over a portion of the color image on the basis of the color of that portion of the color image; (or a combination thereof). The method further comprises displaying the composite video image on a display screen.
Yu, 0011, emphasis added

In regarding to claim 6 Morimoto and Yu teaches:
6. The endoscope system according to claim 2, further Yu teaches wherein a signal having a larger signal value between the specific color signal of the first image signal and the specific color signal of the second image signal is displayed in the composite display image and a signal having a smaller signal value therebetween is not displayed in the composite display image in the first identification processing. 
Yu, 0011, 0039-0040
In regarding to claim 7 Morimoto and Yu teaches:
7. The endoscope system according to claim 1, further Morimoto teaches wherein a component related to the first absorption peak of the first object to be observed is included in a specific color signal of the first image signal output from the specific pixel among the first image signals, and a component related to the second absorption peak of the second object to be observed is included in a specific color signal of the second image signal output from the specific pixel among the second image signals, and the identification processing includes second identification processing for performing arithmetic processing for identification based on the specific color signal of the first image signal and the specific color signal of the second image signal and displaying the first object to be observed and the second object to be observed to allow the first object to be observed and the second object to be observed to be identified in the composite display image [composite display see under Yu as outlined to claim 1] by using a result of the arithmetic processing for identification.
Morimoto, 0062-0064 

In regarding to claim 8 Morimoto and Yu teaches:
8. The endoscope system according to claim 1, further Morimoto teaches wherein the specific pixel is a B-pixel that is provided with a B-filter as the specific color filter.
Morimoto, 0057 
 
In regarding to claim 9 Morimoto and Yu teaches:
9. The endoscope system according to claim 1, further Morimoto teaches wherein the first peak wavelength range is in a range of 400 nm to 430 nm, and the second peak wavelength range is in a range of 430 nm to 500 nm. 
Morimoto, 0038 

In regarding to claim 10 Morimoto and Yu teaches:
10. The endoscope system according to claim 1, further Morimoto teaches wherein the first absorption peak is included in a wavelength range including a wavelength of 410 nm and the second absorption peak is included in a wavelength range including a wavelength of 440 nm or 450 nm. 
Morimoto, 0038 

In regarding to claim 10 Morimoto and Yu teaches:
11. The endoscope system according to claim 1, further Morimoto teaches wherein the first object to be observed is blood
Morimoto, 0005 
 
and Yu teaches:
 the second object to be observed is bile or fat. 
Yu, 0052, 0057

Claim 12 list all similar/broader than elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481